   Case: 1:14-cr-00287 Document #: 320 Filed: 01/09/19 Page 1 of 1 PageID #:1576



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILTINOIS
                                      EASTERN DIVISION



The United States of America,


               Plaintiff,                                     lt   14   ct 287



               _v5_                                          Hon. Charles Norgle

Asif Aslam, et alias,

               Defendants.


                                              AGREED ORDER




        By agreement of the parties hereto,   it   is   ordered that the sentencing date for Asif Aslam,

previously set in this matter of January 10, 2019, is stricken. Sentencing of the defendant Asif

Aslam is set for January _23"-..- 2OI9 at 10:30AM.




                                                                                           rfifuo'l
       Prepared by:
       Michael C, Goode, Esq,
       Attorney for the defendant, Asif Aslam,
       221 North Lasalle Street, suite 1320
       Chicago, lllinois 50503
       (312) s41-1331
       ARDC   no.3125086
